Citation Nr: 0709394	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  97-32 605A	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals October 1975 decision that denied 
entitlement to service connection for retroperitoneal 
fibrosis and a compensable evaluation for the residuals of a 
fracture of the transverse process of the 2nd and 3rd lumbar 
vertebrae.

(The claims of entitlement to an effective date prior to 
April 5, 1989, for the grant of service connection for 
retroperitoneal fibrosis, an increased evaluation for the 
residuals of a fracture of the transverse process at L2-L3, 
and the award of a total rating based on individual 
unemployability due to service-connected disabilities, 
entitlement to a disability rating in excess of 60 percent 
for the residuals of a fracture of the transverse process at 
L2-L3, and entitlement to an initial compensable disability 
rating for retroperitoneal fibrosis will be addressed in a 
separate determination.)


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the veteran alleging CUE in an October 1975 
Board decision.  In February and April 2000, the veteran 
requested reconsideration of the October 1975 Board decision.  
That motion was denied by the Board in June 2000.

This case was initially the subject of a March 24, 2000 Board 
decision.  That decision was subsequently vacated and 
remanded by an October 5, 2001, Order of the Court of Appeals 
for Veterans Claims (Court).  Thereafter, the Board issued a 
decision on June 17, 2002, that took action on the October 
2001 Court Order.  The June 2002 decision was the subject of 
an October 26, 2004, Order of the Court, which vacated and 
remanded the June 2002 decision.  

In the October 26, 2004, Order, the Court found that the 
determination on remand as to the rating for idiopathic 
retroperitoneal fibrosis may bear on the finding as to 
whether CUE existed in the 1975 Board decision that denied 
service connection for idiopathic retroperitoneal fibrosis.  
See Smith (Daniel) v. Gober, 236 F.3d 1370 (Fed. Cir. 2001) 
(held by the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) that an appellant's petition to 
reopen a claim based on new and material evidence and a claim 
of CUE involving the same disability were so intimately 
connected (inextricably intertwined) that the matters should 
be appealed together).  However, because the Board finds that 
there was no CUE in the October 1975 Board decision, this 
negates the potential for there being an increased rating 
action prior to the assigned effective date for service 
connection.  Further, as review for clear and unmistakable 
error in a prior decision must be based on the record and the 
law that existed when that decision was made, any evidence 
obtained in conjunction with the claim for an increase would 
have no bearing on the CUE claim.  Accordingly, the claims 
are decided separately.  

Recognition is given to allegations made by the veteran that 
the Board decisions of March 24, 2000, and June 17, 2002, are 
"invalid."  The veteran appears in some sense to be 
alleging CUE in these decisions.  Such an allegation or 
motion, however, is unwarranted.  The March 24, 2000 and June 
17, 2002 decisions were both vacated and remanded by the 
Court.  As such, and as neither decision is final, CUE can 
not be alleged, or found, in those decisions.

The record reflects that a motion to advance this case on the 
docket was filed by the veteran.  Taking into consideration 
his advanced age, the motion for advancement on the docket 
was granted.  See 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  In October 1975, the Board issued a decision wherein it 
concluded that the veteran's retroperitoneal fibrosis first 
arose on a clinical basis during his post-service years, and 
that this condition could not be causally related to any 
disability already service connected; the expanded panel of 
the Board also found that the residuals of the fracture of 
the lumbar vertebrae did not, at that time, include motion 
loss or muscle spasm.

2.  The Board's decision of October 1975 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.

3.  There was no outcome determinative error in the Board's 
October 1975 decision.


CONCLUSION OF LAW

The Board's October 1975 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
20.1400- 20.1411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In a precedent case, however, Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc), the Court concluded, as a 
matter of law, that CUE motions concerning prior decisions of 
the Board are categorically excluded from the purview of the 
VCAA.  In discussing the basis for its holding, the CAVC 
explained that CUE claims are not conventional appeals, but 
rather are requests for revisions of previous decisions.  And 
as such, the Court found that a litigant alleging CUE is not 
pursuing a claim for benefits pursuant to Part II or III of 
Title 38, of the United States Code, but rather is 
collaterally attacking a final decision pursuant to section 
5109A of Part IV or section 7111 of Part V of Title 38.  The 
Court went on to note that, while a finding of CUE may indeed 
result in reversal or revision of a final decision on a claim 
for benefits, it was not by itself a claim for benefits under 
Part II or III of Title 38.  

Therefore, the notice and development provisions of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) do not apply to 
claims based on CUE.

Analysis

The veteran filed his initial claim for Department of 
Veterans Affairs (VA) compensation in August 1954.  Following 
a VA evaluation held in October 1954, the Regional Office 
(RO), in a November 1954 rating determination, awarded 
service connection for the residuals of a fractured 
transverse processes at L2 and L3.  A noncompensable 
disability evaluation was awarded.  Service connection for an 
eye disability was denied.  The veteran was notified of this 
determination in December 1954.  A notice of disagreement 
with this determination was not received.

In June 1974, the veteran petitioned to reopen his claims, 
seeking a higher disability evaluation.  An orthopedic 
evaluation was performed in November 1974.  A March 1975 
rating determination denied this claim.  At this time, the 
veteran appealed the RO determination to the Board.  An 
unfavorable initial determination was issued by the Board in 
June 1975.  Reconsideration of this determination was 
granted.

In October 1975, the Board noted that the VA had undertaken a 
specialized orthopedic examination in November 1974.  During 
this evaluation, the veteran mentioned that he did not have 
significant back pain.  He further described some discomfort 
in his leg about two or three times during the past five 
years, relieved by proper exercises.  The Board determined 
that after the passage of at least nine post service years, 
chronic retroperitoneal fibrosis began to emerge, creating 
symptomatology in close proximity to the service-connected 
back disorder.  At this time, it was determined that there 
was no clinical support, either generally or in the claims 
folder, for the etiological association of trauma with the 
subsequent development of retroperitoneal fibrosis.  As a 
result, it was determined that this condition was not related 
to any disability already service connected.  It was further 
determined that the in-service fracture of the veteran's 
lumbar vertebrae did not, at this time, include motion loss 
or muscle spasm.  Accordingly, the appeal seeking service 
connection for idiopathic retroperitoneal fibrosis and a 
compensable rating for the residuals of a fracture of the 
transverse processes of the 2nd and 3rd lumbar vertebrae was 
denied.  The veteran was notified of this determination in 
October 1975.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice.  38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling.

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General. Clear and unmistakable error 
is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed. (1) General. 
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made. (2) Special 
rule for Board decisions issued on or 
after July 21, 1992.  For a Board 
decision issued on or after July 21, 
1992, the record that existed when that 
decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error. To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error. (1) Changed 
diagnosis. A new medical diagnosis that 
"corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty 
to assist. The Secretary's failure to 
fulfill the duty to assist. (3) 
Evaluation of evidence. A disagreement as 
to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE." 143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board acknowledges the binding precedent of Disabled Am. 
Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000), in which 
the Federal Circuit held that the last sentence of the 
original version of CUE Rule 1404(b) (codified at 38 C.F.R. 
§ 20.1404(b)), was invalid because, in conjunction with CUE 
Rule 1409(c) (codified at 38 C.F.R. § 20.1409(c)), it 
operated to prevent Board review of any CUE claim that is the 
subject of a motion that is denied for failure to comply with 
the pleading requirements of Rule 1404(b).  This was held by 
the Federal Circuit to be contrary to the requirement of 38 
U.S.C.A. § 7111(e) that a CUE claim "shall be decided by the 
Board on the merits."  VA regulations were subsequently 
amended to provide that, when a motion to revise a Board 
decision on the grounds of CUE fails to provide specific 
allegations of error, the Board will dismiss the motion 
without prejudice to refiling.  See 38 C.F.R. § 20.1404(b).  
In other words, the amended section 20.1404(b) left intact 
the legal standard necessary to plead error, but eliminated 
the more stringent denial-of-motion criteria and replaced it 
with language stating that insufficient pleadings would be 
"dismissed without prejudice to refilling."  See 66 Fed. 
Reg. 35903 (July 10, 2001).

Initially, the Board notes that the veteran submitted 
evidence not of record at the time of the October 1975 Board 
decision in support of his CUE motion.  As noted above, a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Thus, medical evidence submitted following October 
1, 1975 could not provide a basis to determine that CUE 
existed in a Board decision decided on October 1, 1975.  The 
medical evidence that provided a basis to determine that the 
veteran was totally disabled due to his service-connected 
back disability was not before the VA when the Board decided 
this case in October 1975.  This medical evidence includes, 
but is not limited to, the VA examination of December 1991, 
the VA examination requested by the Board in May 1996, the 
medical references supplied by the veteran in the 1990s, and 
the veteran's numerous statements and arguments submitted in 
support of his claims following the October 1975 decision. 
While some of the medical text citations may have been 
published before October 1, 1975, none of the evidence that 
provided the basis to allow the veteran's claims was before 
the Board in 1975.  There is no authority for the proposition 
that the medical texts in existence at the time of the 
Board's decision in October 1975 were constructively of 
record.  See 38 C.F.R. § 20.1403(b).

The favorable determination in September 1997 was based upon 
medical evidence added to the record since the time of the 
Board determination.  This included post-October 1975 
evidence of increased disability, and an explicit, 
unequivocal June 1996 VA examiner's opinion that the 
veteran's fibrosis was not idiopathic and was a result of his 
in-service back injury.  There was no expressed or implied 
finding of CUE in the prior final determination of the Board, 
nor as a matter of law did the RO, the inferior tribunal, 
have authority to reverse a decision of the Board on the 
basis of CUE.  Smith v. Brown, 35 F. 3rd 1516 (Fed. Cir. 
1994).

The fact that the veteran has been awarded service connection 
for retroperitoneal fibrosis based on extensive medical 
evidence that did not exist in October 1975 is not a legally 
or factually sufficient basis to conclude that the Board's 
October 1975 determination was wrong at that time.  As stated 
by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Court has consistently stressed the rigorous nature of 
the concept of CUE. "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'" Fugo, 6 Vet. App. at 43.  
A disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Following the Board's March 2000 determination, the veteran 
submitted additional pleadings.  In his May 2002 pleadings, 
he maintains that that there was "gross CUE" in the Board's 
statement in October 1975 that:

...it should be further emphasized that 
there is no clinical support, either 
generally or in this file, for the 
etiological association of trauma with 
the subsequent development of 
retroperitoneal fibrosis.

In support of the CUE motion, the veteran has presented 
copies of several medical texts dated prior to the Board's 
October 1975 decision showing a correlation, and suggesting 
an etiological association, between trauma and the subsequent 
development of retroperitoneal fibrosis.  (For purposes of 
this determination, the degree to which these studies could 
be viewed as linking trauma and the subsequent development of 
retroperitoneal fibrosis would make no difference in the 
outcome.)  He believes this evidence established CUE in the 
Board determination because the Board's stated at that time 
that there was no clinical evidence generally of an 
association between retroperitoneal fibrosis and trauma.  Had 
the Board considered this evidence, he maintains that there 
would have been reasonable doubt that would warrant the grant 
of the claim.

The veteran also maintains that the Board's October 1975 
assertion that there were at least 9 post-service years 
between the service-connected trauma and the retroperitoneal 
fibrosis did not support the denial of the claim.  He refers 
to the medical texts entered into the record after October 
1975 and affirms that they show a causal connection could 
exist between trauma and retroperitoneal fibrosis after nine 
to fifteen years.

The May 2002 pleadings further states:

But make note that my motion does not 
make the allegation the October 1975 
decision is CUE as the 2000 BVA has 
misstated.  My motion declares it is the 
information given the adjudicators in 
1975 that is CUE.

He also argues that the November 1974 VA orthopedic 
evaluation did not deal with the medical principle that 
trauma may be associated with retroperitoneal fibrosis.  The 
examiner's assertion that the veteran's back, having incurred 
two fractured vertebrae during service, was now essentially 
normal, was not directly responsive to the veteran's 
contention that past trauma could be a cause of 
retroperitoneal fibrosis.

With respect to these arguments, the Board notes first that 
it appears the veteran is arguing, at least in part, that the 
general prohibition against considering evidence not before 
the Board at the time the prior decision was made is not 
applicable because the additional evidence is submitted not 
to show CUE, but to show that the "correct facts" were not 
before the adjudicators, including the Board.  In Russell v. 
Principi, 3 Vet. App. 310, 312 (1992), in addressing the 
parameters of 38 C.F.R. § 3.105(a) (CUE by the originating 
agency), the Court noted "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator . . . 
" Moreover, 38 C.F.R. § 20.1403(a) states, in part, for CUE 
to exist:  "Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied."  This language, examined in isolation, 
is susceptible to a reading that in a CUE claim, evidence not 
of record (the alleged "correct facts") at the time of the 
Board decision under challenge may be added to the record and 
considered.  The veteran apparently goes one step further to 
argue that by showing that the "correct facts" were not 
before the adjudicators or the Board, the matter is no longer 
a CUE motion.  In this regard, it appears he is arguing in 
the alternative that this evidence is submitted to support a 
motion for reconsideration.

The CUE regulations, however, contain other specific 
provisions concerning precisely what constitutes the record 
in a review for CUE.  Those provisions clearly indicate that 
the review for an alleged CUE of fact must be based upon the 
evidence before the Board at the time the decision was 
entered, with an exception for "constructive notice" only 
applicable to cases decided on or after July 21, 1992.  38 
C.F.R. § 20.1403(b).  This rule is consistent with the prior 
decisions of the Court.  In Russell, supra., the Court 
further stated that "[a] determination that there was a 
'clear and unmistakable error' must be based on the record 
and the law that existed at the time of the prior AOJ or 
[Board] decision."  In this connection, the Court pointed out 
that a subsequent change in medical diagnosis "that 
'corrects' an earlier diagnosis ruled on by previous 
adjudicators is the kind of 'error' that could not be 
considered an error in the original adjudication." (3 Vet. 
App. at 314.)  Both the Court and the Federal Circuit have 
held on numerous occasions that a review for CUE must be on 
the record as it existed at the time the determination was 
entered. Cook v. Principi, 258 F.3rd 1311 (Fed. Cir. 2001); 
Pierce v. Principi, 240 F.3rd 1348 (Fed. Cir. 2000); Baldwin 
v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 
377 (1994); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993); Russell v. Principi, 3 Vet. 
App. 310 (1992).  The Federal Circuit reviewed and upheld 
Rule 1403.  Disabled Am. Veterans v. Gober, 234 F.3d at 695-
98.  Accordingly, the record for review with regard to CUE 
consists only of the record as it stood at the time of the 
Board's October 1975 determination.  The additional medical 
texts submitted or cited in support of the motion, including 
those dated before the Board's October 1975 determination, 
are not for consideration to determine whether there was CUE 
in the 1975 Board determination.

To the extent that the veteran is arguing that the 
prohibition against consideration of evidence not of record 
in October 1975 is not applicable because the evidence is not 
presented to show CUE in the Board decision, but to support a 
motion for reconsideration, the Board notes that the 
veteran's reconsideration motion was denied by the Board.

The essential answer to the remaining arguments in the 
veteran's motion is that none of the alleged errors was 
outcome determinative.  Therefore, there was no error that 
rose to the level of CUE.  First, the ongoing diagnosis as of 
October 1975 was idiopathic retroperitoneal fibrosis.  The 
veteran acknowledged as much in April 1975, when he wrote as 
follows:

[T]he disease on which my claim is based 
is IDIOPATHIC RETRPERITONEAL FIBROSIS.  
This is the complete, proper and only 
medical term used by my family doctor, 
the pathologist who identified it, two 
additional specialists and the university 
medical staff members whose consultations 
have been involved.  Correspondence and 
written reports concerning my affliction 
have always referred to the disease as 
IDIOPATHIC RETROPEROTONEAL FIBROSIS.

However, not once is the word 
"idiopathic" included in the four 
references to my disease in the 
"Statement of the case."  I take issue 
with the omission of the complete and 
correct terminology of my disease for 
such an omission unfairly removed 
strength [from] my claim.  The medical 
term "idiopathic" (referring to possible 
unexplainable reasons for a disease) 
distinguishes my claim from pure 
speculation and establishes the existence 
of reasonable doubt which the "Statement 
of the Case" attempts to deny.

(Emphases in original.)

The Board could reasonably have found that the running 
diagnosis of idiopathic retroperitoneal fibrosis included an 
inherent determination that any suggested cause for the 
veteran's illness involved pure speculation.  Service 
connection may not be granted based merely on pure 
speculation.  See 38 C.F.R. § 3.102 (1975).

Second, associated with the claims file in October 1975 was a 
January 1975 statement from a private physician that the 
origin of the veteran's fibrosis was undeterminable, that 
here was no explanation why it existed, and that 
theoretically the possibility existed that any reason could 
be involved in its origin.  This physician's statement is the 
equivalent of an assertion that relating the veteran's 
fibrosis to his inservice trauma would be pure speculation, 
as would pointing to any other cause.  This medical opinion 
alone, of record at the time of the Board's October 1975 
denial, is sufficient to refute the veteran's CUE motion, 
because the opinion is credible and is equivalent to an 
assertion that associating the veteran's inservice back 
trauma with his retroperitoneal fibrosis, or with any other 
posited cause, would be no more than pure speculation.  
Again, service connection may not be granted based merely on 
pure speculation. 

The Board must again note that CUE is a very specific and 
rare kind of error; it is the kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  The error must be undebatable and of a sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  Because there was 
evidence to support the Board's determination, the veteran's 
argument that there was other evidence in support of the 
claim can not rise higher than a dispute about how the facts 
were weighed and evaluated.  That type of dispute can not 
support a finding of CUE.

The Board notes that the Court's previous Order of October 
2001 found that the Board in March 2000 had held that the 
claimant had failed to meet the pleading requirements for a 
valid CUE motion and denied the motion on that basis.  The 
Court found that the Federal Circuit subsequently had 
invalidated the regulation providing for denial of a CUE 
motion where the veteran failed to meet the pleading 
requirements for a valid CUE.  

On further review, the Board concludes that the law, 
regulations and case law addressing CUE may be ambiguous as 
to whether the specific pleadings that run afoul of Rule 
1403(d) (titled "Examples of situations that are not clear 
and unmistakable error") are in all circumstances inadequate 
as a matter of law to raise a valid claim of CUE, or whether 
a pleading that raises very specific allegations about how 
the facts should have been evaluated may be denied on the 
merits, at least as to that particular argument.  The latter 
reading may be more consistent with the revised version of 
Rule 1404(b) following the decision of the Federal Circuit in 
Disabled Am. Veterans v. Gober, supra.  In view of the 
posture of this specific matter, and particularly in view of 
the law of the case doctrine, the Board is constrained to 
rule first that the motion is dismissed without prejudice to 
refiling for failure to state a valid claim of CUE.  Under 
the authority of Holbrook v. Brown, 8 Vet. App. 91 (1995), 
however, the Board will rule in the alternative that to the 
degree the veteran is pleading that the specific additional 
medical texts he has submitted demonstrate CUE in the prior 
decision of the Board, or his other specific arguments as to 
factual CUE, his motion is denied.

To the extent the veteran alleges CUE in the October 1975 
denial of the claim for a compensable rating for the 
residuals of a fracture of the transverse process at L2-3, 
the veteran's pleadings are not specific enough to establish 
a valid claim of CUE, and any such contention is based solely 
on post-service evidence of an increase in this service-
connected disability.  There is no specific contention of a 
specific error and why this error would undebatably lead to a 
higher rating.  The November 1974 VA examination showed the 
low back to be essentially normal, and this was a sufficient 
basis for the Board's October 1975 denial of the increased 
rating claim.  Since the veteran's pleadings are not 
sufficient on the increased rating issue, any current CUE 
motion as to this issue is dismissed without prejudice to 
refiling, rather than denied on the merits.


ORDER

The motion for revision of the October 1975 Board decision 
denying service connection for retroperitoneal fibrosis, on 
the grounds of CUE, is dismissed without prejudice to 
refiling.

The motion for revision of the October 1975 Board decision 
denying a compensable rating for residuals of a fracture of 
the transverse process at L2-3, on the grounds of CUE, is 
dismissed without prejudice to refiling.



                       
____________________________________________
	P.M. DILOREZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



